DETAILED ACTION
Claims 1-20 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings received on 31 August 2018 are accepted.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US patent 10,223,911 B2 Modi, et al. [herein “Modi”].
Claim 1 recites “1. A method, comprising: receiving, at a network device from a plurality of smart cameras located at different road segments of a plurality of real-world road segments, first data describing a location and configuration of each of the plurality of real-world road segments.” Modi column 4 lines 55-59 disclose “a plurality of video units located within viewing distance of at least one thoroughfare to be monitored and a controller configured to correlate the traffic monitoring meta data received from the plurality of video units.” The controller is a network device. The plurality of video units is a plurality of smart cameras. Each thoroughfare where the video units are located are respective road segments. Modi column 4 line 64 et seq. further discloses the processor, memory, and video processing logic of the smart camera capability of the video units.
Modi column 10 lines 25-28 disclose “forming a mapping relationship between the identified reference locations 1, 2, 3, and 4 in the camera's perspective view of the roadway in FIG. 2C, with geographic coordinates of the geographic map.” The reference location and perspective for the camera is 
Claim 1 further recites “receiving, at the network device from the plurality of smart cameras, second data describing movement of one or more real-world objects at each of the plurality of real-world road segments.” Modi column 8 lines 20-21 and column 9 lines 4-6 disclose “Examples of meta data output by the inference engine logic 258 includes the following: … vehicle classification: truck, car, motorcycle that is combined with other event types, including speed, monitoring, idling objects, and more.” Meta data output by the inference engine is second data describing movement. Vehicle classification including speed is data describing movement. The vehicle(s) are real-world objects at respective road segment(s). See Modi column 8 lines 20-21 et seq. for a listing of various meta data.
Claim 1 further recites “generating, at the network device, a plurality of virtual road segments based on the first data, wherein each of the plurality of virtual road segments describes one of the plurality of real-world road segments.” Modi column 10 lines 25-28 disclose “forming a mapping relationship between the identified reference locations 1, 2, 3, and 4 in the camera's perspective view of the roadway in FIG. 2C, with geographic coordinates of the geographic map.” The reference location and perspective for the camera is a location for the camera. The geographic map of the roadway is a configuration of the real-world road segments.
Specifically, the reference location and perspective is first information of which the respective geographic map corresponds. The corresponding geographic map portions for the corresponding thoroughfare is the plurality of virtual road segments. See further Modi column 10 lines 35-39.
Claim 1 further recites “using, at the network device, a physics engine to simulate, based on the generated plurality of virtual road segments and the second data, movement of objects through the plurality of real-world road segments to analyze traffic characteristics, trends or events.” From the above list of alternatives the Examiner is selecting “trends.”
Modi column 12 lines 1-4 disclose “Other information presented may provide peak vehicle flow per minute or hour or day etc. Also vehicle flow and speed trends may be presented.” Speed trend information is an analysis of trends. Speed is movement of objects. Vehicle flow is also movement of objects.

The artificial intelligence (AI) components enable simulation of changing timing of traffic lights, replacing traffic lights with roundabouts, changing traffic flows, changing the direction or magnitude of traffic flow, widening the road, adding another road to spread out traffic, changing stop signs to traffic lights, making streets one-way, changing ambient weather conditions, changing street intersections, simulating nighttime, simulating daytime, or simulating vehicle activities.
Simulating changes is simulation based on the initial unchanged meta data from the camera units. See further Modi column 14 lines 22-26.
Claim 1 further recites “and generating, by the network device, road segment alterations for reconfiguring one or more of the plurality of real-world road segments based on the analysis of the traffic characteristics, trends, or events.” Modi column 13 lines 15-23 disclose:
The artificial intelligence (AI) components enable simulation of changing timing of traffic lights, replacing traffic lights with roundabouts, changing traffic flows, changing the direction or magnitude of traffic flow, widening the road, adding another road to spread out traffic, changing stop signs to traffic lights, making streets one-way, changing ambient weather conditions, changing street intersections, simulating nighttime, simulating daytime, or simulating vehicle activities.
Simulating changes is respective road segment alterations. The above passage discloses a plurality of different potential road segment alterations for reconfiguring the real-world road segments. See further Modi column 14 lines 22-26.
Claim 2 further recites “2. The method of claim 1, further comprising: storing, by the network device, the first data in a first database; storing, by the network device, data associated with the generated plurality of virtual road segments in the first database, wherein generating the plurality of virtual road segments based on the first metadata comprises: retrieving, by the network device, the stored first data from the first database, and defining, by the network device, each of the plurality of virtual road segments using the road segment location and configuration described by the first data.” Modi column 10 lines 25-28 disclose “forming a mapping relationship between the identified reference locations 1, 2, 3, and 4 in the camera's perspective view of the roadway in FIG. 2C, with geographic coordinates of the geographic map.” The reference location and perspective for the camera is a location for the camera. The geographic map of the roadway is a configuration of the real-world road segments.
Modi column 7 lines 14-22 disclose:
store at least one geographic map or picture representing the at least one thoroughfare to be monitored. The central controller 120 is configured to correlate the traffic monitoring meta data received from the plurality of video units 102(1), 102(2), 102(3), 102(4), 102(5), and 102(6) and to form a composite representation of the at least one geographic map and a representation of the correlated traffic monitoring meta data received from the plurality of video units.
The geographic map of the thoroughfare stored by the central controller is first metadata defining each of the plurality of virtual road segments described by the first data of the geographic locations. The storage location of the geographic map in the central controller is a first data database of generated road segments.
Claim 3 further recites “3. The method of claim 1, further comprising: storing the second data in a second database.” Modi column 12 lines 7-10 disclose “previously stored composite representations of the geographic map and representations of the correlated traffic monitoring meta data.” The stored traffic monitoring meta data is stored second data.
Claim 3 further recites “wherein using the physics engine to simulate the movement of the objects through the plurality of real-world road segments comprises: retrieving the stored second data from the second database, and applying the physics engine using the second data to simulate the movement of objects through the plurality of real-world road segments.” Modi column 12 lines 32-36 disclose “the central controller 120 includes artificial intelligence (AI) components to enable simulation of changes to environmental factors or events and the meta data replayed as a simulation of the original events.” Replaying the original events from the stored meta data is retrieving the stored second data and simulating the movement of the objects through the plurality of road segments.
Claim 3 further recites “and analyzing, based on the simulated movement, traffic characteristics, trends, or events associated with each of the plurality of real-world road segments.” From the above list of alternatives the Examiner is selecting “trends.”
Modi column 13 lines 2-4 disclose “The inference engine logic 358 analyzes the simulation of traffic monitoring event and presents the simulated result to the user.” Modi column 12 lines 1-4 disclose “Other information presented may provide peak vehicle flow per minute or hour or day etc. Also vehicle flow and speed trends may be presented.” The speed trend simulation results are trends associated with the plurality of real-world road segments.
4. The method of claim 1, further comprising: generating, by the network device, a report detailing the analysis of the traffic characteristics, trends, and/or events of the plurality of real-world road segments.” From the above list of alternatives the Examiner is selecting “trends.”
Modi column 11 lines 59-60 and column 12 lines 1-4 disclose “This information may be displayed to a user or output as a printed report. …. Other information presented may provide peak vehicle flow per minute or hour or day etc. Also vehicle flow and speed trends may be presented.” Presenting speed trends is a report detailing the trends.
Claim 5 further recites “5. The method of claim 1, wherein generating road segment alterations for reconfiguring the one or more of the plurality of real-world road segments comprises: using an expert system and an expert knowledgebase to identify deficiencies in the configuration of the one or more of the plurality of real-world road segments based on the analysis of the traffic characteristics, trends, or events associated with the one or more of the plurality of real-world road segments; and generating, using the expert system and the expert knowledgebase, the road segment alterations for reconfiguring the one or more of the plurality of real-world road segments based on the identified deficiencies.” Modi column 13 lines 15-23 disclose:
The artificial intelligence (AI) components enable simulation of changing timing of traffic lights, replacing traffic lights with roundabouts, changing traffic flows, changing the direction or magnitude of traffic flow, widening the road, adding another road to spread out traffic, changing stop signs to traffic lights, making streets one-way, changing ambient weather conditions, changing street intersections, simulating nighttime, simulating daytime, or simulating vehicle activities.
The AI is an expert system. The programming and/or training of the AI is a respective expert knowledgebase. The changes correspond with respective identified deficiencies in the configuration of the road segments based upon the simulation. Specifically, Modi column 2 lines 51-53 disclose “The ability to accurately replay traffic events is very important to gauge the efficiency of our transportation infrastructure.” The efficiency is a performance measurement which indicates when there is a lack of efficiency. The lack of efficiency is a respective identified deficiency. The simulation is the analysis of at least the trends of the road segments. The changes are the generated road segment alterations.
Another potentially identified deficiency is the “’excessive traffic flow’ indication” disclosed by Modi column 9 line 28.
6. The method of claim 1, wherein receiving the second data describing movement of the one or more real-world objects at each of the plurality of real-world road segments comprises: receiving, at the network device from the plurality of smart cameras, the second data, including associated first timestamps, describing the movement of the one or more real-world objects at each of the plurality of real-world road segments at a first time.” Modi column 8 lines 5-7 disclose “The motion/distance sensor 250 inputs event signals for detected motion and distance to the inference engine logic 258.” The motion and distance event is description of the movement of one or more real-world objects at the road segment. Modi column 8 lines 23 discloses “time stamps.”
Claim 6 further recites “and receiving, at the network device from the plurality of smart cameras, the second data, including associated second timestamps, describing the movement of the one or more real-world objects at each of the plurality of real-world segments at a second time that is different than the first time.” Modi column 7 lines 66-67 disclose “The video frame processing logic 255 processes the video stream from the video cameras 210 and 210'.” The video stream is a series of frames with respective timestamps. A later video frame is a second time that is different from the first video frame.
See Modi column 8 lines 20-21 et seq. for a listing of “meta data output” including “time stamps” (col. 8 line 23) and “speed of each object (car, truck etc.)” (col. 8 line 28).
Claim 7 further recites “7. The method of claim 6, wherein using the physics engine to simulate the movement of the objects through the plurality of virtual road segments comprises: simulating the movement of the objects through the plurality of real-world road segments further based on the first timestamps and the second timestamps.” Modi column 12 lines 32-36 disclose “the central controller 120 includes artificial intelligence (AI) components to enable simulation of changes to environmental factors or events and the meta data replayed as a simulation of the original events.” Replaying the original events from the stored meta data is retrieving the stored second data and simulating the movement of the objects through the plurality of road segments.
See Modi column 8 lines 20-21 et seq. for a listing of “meta data output” including “time stamps” (col. 8 line 23) and “speed of each object (car, truck etc.)” (col. 8 line 28).

Claim 8 recites “8. A network device, comprising: a communication interface connected to a network.” Modi column 4 lines 5-7 disclose “the communications unit in the at least one video unit is configured to transmit the low bandwidth event message to the central controller over a communications medium.” The communications unit is a communications interface. The receiving end of the central controller is the communications interface. (See Modi col. 6 lines 56-57). The communication medium is a network.
Claim 8 further recites “and configured to: receive, from a plurality of smart cameras located at different road segments of a plurality of real-world road segments, first data describing a location and configuration of each of the plurality of real-world road segments.” Modi column 4 lines 55-59 disclose “a plurality of video units located within viewing distance of at least one thoroughfare to be monitored and a controller configured to correlate the traffic monitoring meta data received from the plurality of video units.” The controller is a network device. The plurality of video units is a plurality of smart cameras. Each thoroughfare where the video units are located are respective road segments. Modi column 4 line 64 et seq. further discloses the processor, memory, and video processing logic of the smart camera capability of the video units.
Modi column 10 lines 25-28 disclose “forming a mapping relationship between the identified reference locations 1, 2, 3, and 4 in the camera's perspective view of the roadway in FIG. 2C, with geographic coordinates of the geographic map.” The reference location and perspective for the camera is a location for the camera. The geographic map of the roadway is a configuration of the real-world road segments.
Claim 8 further recites “and receive, from the plurality of smart cameras, second data describing movement of one or more real-world objects at each of the plurality of real-world road segments.” Modi column 8 lines 20-21 and column 9 lines 4-6 disclose “Examples of meta data output by the inference engine logic 258 includes the following: … vehicle classification: truck, car, motorcycle that including speed, monitoring, idling objects, and more.” Meta data output by the inference engine is second data describing movement. Vehicle classification including speed is data describing movement. The vehicle(s) are real-world objects at respective road segment(s). See Modi column 8 lines 20-21 et seq. for a listing of various meta data.
Claim 8 further recites “and a processing unit configured to: generate a plurality of virtual road segments based on the first data, wherein each of the plurality of virtual road segments describes one of the plurality of real-world road segments.” Modi column 6 line 48 discloses “The central controller 120 includes a processor 122.”
Modi column 10 lines 25-28 disclose “forming a mapping relationship between the identified reference locations 1, 2, 3, and 4 in the camera's perspective view of the roadway in FIG. 2C, with geographic coordinates of the geographic map.” The reference location and perspective for the camera is a location for the camera. The geographic map of the roadway is a configuration of the real-world road segments.
Specifically, the reference location and perspective is first information of which the respective geographic map corresponds. The corresponding geographic map portions for the corresponding thoroughfare is the plurality of virtual road segments. See further Modi column 10 lines 35-39.
Claim 8 further recites “use a physics engine to simulate, based on the generated plurality of virtual road segments and the second data, movement of objects through the plurality of real-world road segments to analyze traffic characteristics, trends or events.” From the above list of alternatives the Examiner is selecting “trends.”
Modi column 12 lines 1-4 disclose “Other information presented may provide peak vehicle flow per minute or hour or day etc. Also vehicle flow and speed trends may be presented.” Speed trend information is an analysis of trends. Speed is movement of objects. Vehicle flow is also movement of objects.
Modi column 13 lines 15-23 disclose:
The artificial intelligence (AI) components enable simulation of changing timing of traffic lights, replacing traffic lights with roundabouts, changing traffic flows, changing the direction or magnitude of traffic flow, widening the road, adding another road to spread out traffic, changing stop signs to traffic lights, making streets one-way, changing ambient weather conditions, changing street intersections, simulating nighttime, simulating daytime, or simulating vehicle activities.
See further Modi column 14 lines 22-26.
Claim 8 further recites “and generate road segment alterations for reconfiguring one or more of the plurality of real-world road segments based on the analysis of the traffic characteristics, trends, or events.” Modi column 13 lines 15-23 disclose:
The artificial intelligence (AI) components enable simulation of changing timing of traffic lights, replacing traffic lights with roundabouts, changing traffic flows, changing the direction or magnitude of traffic flow, widening the road, adding another road to spread out traffic, changing stop signs to traffic lights, making streets one-way, changing ambient weather conditions, changing street intersections, simulating nighttime, simulating daytime, or simulating vehicle activities.
Simulating changes is respective road segment alterations. The above passage discloses a plurality of different potential road segment alterations for reconfiguring the real-world road segments. See further Modi column 14 lines 22-26.
Dependent claims 9-14 are substantially similar to claims 2-7 above and are rejected for the same reasons.
Claim 15 recites “15. A non-transitory storage medium storing instructions executable by a network device.” Modi column 6 lines 48-53 disclose “The central controller 120 includes a processor 122 comprising a dual central processor unit (CPU) or multi-CPU 50 124/125, a random access memory (RAM) 126 and read only memory (ROM) 128. The memories 126 and/or 128 include computer program code, including traffic monitoring software 130(A).”
Claim 15 further recites “wherein the instructions comprise instructions to cause the network device to: receive, from a plurality of smart cameras located at different road segments of a plurality of real-world road segments, first data describing a location and configuration of each of the plurality of real-world road segments.” Modi column 4 lines 55-59 disclose “a plurality of video units located within viewing distance of at least one thoroughfare to be monitored and a controller configured to correlate the traffic monitoring meta data received from the plurality of video units.” The controller is a network device. The plurality of video units is a plurality of smart cameras. Each thoroughfare where the video units are located are respective road segments. Modi column 4 line 64 et seq. further discloses the processor, memory, and video processing logic of the smart camera capability of the video units.

Claim 15 further recites “receive, from the plurality of smart cameras, second data describing movement of one or more real-world objects at each of the plurality of real-world road segments.” Modi column 8 lines 20-21 and column 9 lines 4-6 disclose “Examples of meta data output by the inference engine logic 258 includes the following: … vehicle classification: truck, car, motorcycle that is combined with other event types, including speed, monitoring, idling objects, and more.” Meta data output by the inference engine is second data describing movement. Vehicle classification including speed is data describing movement. The vehicle(s) are real-world objects at respective road segment(s). See Modi column 8 lines 20-21 et seq. for a listing of various meta data.
Claim 15 further recites “generate a plurality of virtual road segments based on the first data, wherein each of the plurality of virtual road segments describes one of the plurality of real-world road segments.” Modi column 10 lines 25-28 disclose “forming a mapping relationship between the identified reference locations 1, 2, 3, and 4 in the camera's perspective view of the roadway in FIG. 2C, with geographic coordinates of the geographic map.” The reference location and perspective for the camera is a location for the camera. The geographic map of the roadway is a configuration of the real-world road segments.
Specifically, the reference location and perspective is first information of which the respective geographic map corresponds. The corresponding geographic map portions for the corresponding thoroughfare is the plurality of virtual road segments. See further Modi column 10 lines 35-39.
Claim 15 further recites “use a physics engine to simulate, based on the generated plurality of virtual road segments and the second data, movement of objects through the plurality of real-world road segments to analyze traffic characteristics, trends or events.” From the above list of alternatives the Examiner is selecting “trends.”
speed trends may be presented.” Speed trend information is an analysis of trends. Speed is movement of objects. Vehicle flow is also movement of objects.
Modi column 13 lines 15-23 disclose:
The artificial intelligence (AI) components enable simulation of changing timing of traffic lights, replacing traffic lights with roundabouts, changing traffic flows, changing the direction or magnitude of traffic flow, widening the road, adding another road to spread out traffic, changing stop signs to traffic lights, making streets one-way, changing ambient weather conditions, changing street intersections, simulating nighttime, simulating daytime, or simulating vehicle activities.
Simulating changes is simulation based on the initial unchanged meta data from the camera units. See further Modi column 14 lines 22-26.
Claim 15 further recites “and generate road segment alterations for reconfiguring one or more of the plurality of real- world road segments based on the analysis of the traffic characteristics, trends, or events.” Modi column 13 lines 15-23 disclose:
The artificial intelligence (AI) components enable simulation of changing timing of traffic lights, replacing traffic lights with roundabouts, changing traffic flows, changing the direction or magnitude of traffic flow, widening the road, adding another road to spread out traffic, changing stop signs to traffic lights, making streets one-way, changing ambient weather conditions, changing street intersections, simulating nighttime, simulating daytime, or simulating vehicle activities.
Simulating changes is respective road segment alterations. The above passage discloses a plurality of different potential road segment alterations for reconfiguring the real-world road segments. See further Modi column 14 lines 22-26.
Dependent claim 16 is substantially similar to claim 2 above and is rejected for the same reasons.
Dependent claims 17-20 are substantially similar to claims 4-7 above and are rejected for the same reasons.
Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

teaches
Traffic Control Systems and Methods
Datondji, S., et al. "A Survey of Vision-Based Traffic Monitoring of Road Intersections" IEEE Transactions on Intelligent Transportation Systems, vol. 17, issue 10, pp. 2681-2698 (2016)

Vehicle detection and tracking at intersections using cameras. Image processing.
George, A., et al. "IOT Based Smart Traffic Light Control System" Int'l Conf. on Control Power Communication & Computing Tech., (March 2018)

Smart camera with video sensor data analyzing traffic. Real-time traffic light controller minimizing delays.
Nandury, S. & Begum, B. "Strategies to Handle Big Data for Traffic Management in Smart Cities" Int'l Conf. on Advances in Computing Communications & Informatics, pp. 356-364 (2016)

Profiling traffic density, traffic signaling, managing parking lots.
Nagy, A. & Simon V. "Survey on Traffic Prediction in Smart Cities" Pervasive & Mobile Computing, vol. 50, pp. 148-163 (July 2018)

Technology background: traffic flow prediction mathematical models.
Sreekumar, U., et al. "Real-time Traffic Pattern Collection and Analysis Model for Intelligent Traffic Intersection" IEEE Int'l Conf. on Edge Computing, pp. 140-143 (July 2018)

Real-time vehicle detection “TPCAM”. Optimizing traffic signals using traffic surveillance to optimize timings at traffic signals.


Examiner respectfully requests, in response to this Office action, support is shown for language added to any original claims on amendment and any new claims. Indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay B Hann whose telephone number is (571)272-3330.  The examiner can normally be reached on M-F 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Jay Hann/Primary Examiner, Art Unit 2129                                                                                                                                                                                                        15 March 2021